NO. 07-11-00158-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                    JUNE 27, 2012


                          MARTIN HERNANDEZ, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


          FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

          NO. 2009-458,545; HONORABLE LARRY B. "RUSTY" LADD, JUDGE


Before HANCOCK and PIRTLE, JJ. and BOYD, S.J.1


                               MEMORANDUM OPINION

      After the trial court overruled appellant’s, Martin Hernandez, motion to suppress

evidence, appellant entered a plea of guilty to possession of marijuana in an amount of

two ounces or less.2 The trial court assessed appellant’s punishment, pursuant to a

plea bargain, to confinement in the Lubbock County Jail for 20 days and all costs of

court. Appellant appeals his conviction asserting the trial court erred in overruling his


      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
      2
          See TEX. HEALTH & SAFETY CODE ANN. § 481.121(a), (b)(1) (West 2010).
motion to suppress the evidence. We agree with appellant and reverse the judgment of

conviction.


       After appellant filed his brief, the State filed its brief and conceded that the search

in question was unlawful. After reviewing the brief and record, we conclude that the

State’s concession of error is well founded.       Therefore, we find that the trial court

committed reversible error in overruling appellant’s motion to suppress the evidence

obtained as a result of the search of appellant. Accordingly, we reverse the judgment of

the trial court and remand this matter to the trial court for further proceedings consistent

with this opinion.



                                                         Mackey K. Hancock
                                                              Justice




Do not publish.




                                              2